TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00156-CR


Jason Wright a/k/a Daniel Thomas Reich, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2003-196, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's  motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Ariel Payan, is ordered to tender a brief in this cause no later than August 9, 2004.  No further
extension of time will be granted.
It is ordered July 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish